Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A Petition to revive has been granted on 03/23/2021
The Response filed 01/29/2021 to the office action made on 07/15/2016 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
For reasons of compact prosecution, the examiner’s amendment is to correct an introduced obvious clerical oversight introduced to the claim dependency in the amendment filed on 01/29/2021.
The application has been amended IN THE CLAIMS to correct the dependency of claim 8 to the parent independent claim 1 as follows:
IN THE CLAIMS:

	Claim 8. (Currently Amended) The vortex mixing baffle for home treatment of water supply with sodium hypochlorite of [[claim 7]] claim 1 , wherein: said plurality of articulated curved walls are positioned equidistant from one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY G SOOHOO/Primary Examiner, Art Unit 1774                                                                                                                                                                                                        
TONY G SOOHOO
Primary Examiner
Art Unit 1774